Citation Nr: 1453970	
Decision Date: 12/08/14    Archive Date: 12/16/14

DOCKET NO.  11-15 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether the severance of service connection for diabetes mellitus, type II was proper.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim for service connection for hypertension and, if so, whether service connection is warranted.

4.  Entitlement to service connection for left ear hearing loss.

5.  Entitlement to service connection for ischemic heart disease, status-post myocardial infarction with residuals of coronary artery disease.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1969 to March 1973.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York, which denied the Veteran's claim for service connection for left ear hearing loss and denied his requests to reopen claims for service connection for tinnitus and hypertension.  In addition, this rating decision proposed to sever service connection for diabetes mellitus, type II.  A February 2011 rating decision severed service connection for diabetes mellitus, type II, effective May 1, 2011.

The Veteran also appeals from a second February 2011 rating decision that denied service connection for ischemic heart disease, status-post myocardial infarction with residuals of coronary artery disease.

In October 2012, the Board remanded the instant matters.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claims decided herein and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

In July 2013, the Veteran testified before the undersigned Acting Veterans Law Judge at a Videoconference hearing.  A hearing transcript has been associated with the claims file.

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of the documents in Virtual VA reveals a copy of the July 2013 hearing transcript.  The remaining documents in Virtual VA are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, there are no documents contained in VBMS as this time.

The Board's determinations as to whether severance of service connection for diabetes mellitus was proper, the petition to reopen a claim for service connection for tinnitus and entitlement to service connection for left ear hearing loss are addressed below.  The remaining issues are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  In a December 2008 rating decision, the RO granted service connection for diabetes mellitus, type II, as related to the Veteran's military service.
 
3.  At the time of the December 2008 rating decision and presently, a current diagnosis of diabetes mellitus, type II, is not shown.

4.  In a May 2010 rating decision, the RO proposed to sever service connection for diabetes mellitus, type II based on a finding of clear and unmistakable error.
 
5.  In a February 2011 rating decision, the RO severed service connection for diabetes mellitus, type II, effective May 1, 2011.

6.  In a final decision issued in December 2008, the Board denied the Veteran's claim of entitlement to service connection for tinnitus.

7.  Evidence added to the record since the last final December 2008 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for tinnitus.

8.  The Veteran has not been shown to have current left ear hearing loss for VA purposes.


CONCLUSIONS OF LAW

1.  The severance of the award for service connection for diabetes mellitus, type II was proper.   38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2013).

2.  The December 2008 rating decision that denied the Veteran's claim of entitlement to service connection for tinnitus is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R.             § 3.156(a) (2013).

4.  The criteria for service connection for left ear hearing loss have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

As it relates to the issue of severance of service connection, the appeal does not arise from adjudication of a claim made by a claimant; rather it arises from a severance of service connection by the RO.  Therefore, it arises from action initiated by the RO, not the Veteran.  Moreover, severance of service connection requires compliance with particular notification procedures under the law. Specifically, when severance is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d).

Here, the RO found that service connection for diabetes mellitus, type II was clearly and erroneously granted in a December 2008 rating decision and notified the Veteran of the proposed severance of service connection in a May 2010 rating decision.  The severance proposal advised him that he had the opportunity to present evidence and argument as to why service connection should not be severed.  Thereafter, a February 2011 rating decision severed service connection, effective more than 60 days later, on May 1, 2011.  Thus, the RO complied with the procedural requirements for severance provided under 38 CFR § 3.105.

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for tinnitus is completely favorable, no further action is required to comply with the VCAA and implementing regulations.  However, consideration of the merits of the reopened claim is deferred pending additional development consistent with the VCAA.

With regards to the claim for service connection for left ear hearing loss, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a pre-rating May 2009 letter advised the Veteran of the evidence and information necessary to substantiate his claim for service connection.  Additionally, this letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman.  

Further, the Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Moreover, the Veteran has not alleged or demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  Accordingly, no further action is required with respect to the duty to notify.

Relevant to the duty to assist, the Veteran's service treatment records and service personnel records as well as post-service VA and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in April 2010 in order to adjudicate his claim for service connection for left ear hearing loss.  There is no indication or allegation that the examination conducted in this appeal was inadequate to evaluate whether the Veteran currently has left ear hearing loss impairment.  As such, the Board concludes that no further examination is necessary is conjunction with this appeal.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with its October 2012 remand directives by scheduling the Veteran for a Board hearing, as applicable to the instant claims, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Additionally, in July 2013, the Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Acting Veterans Law Judge.  In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

Here, during the July 2013 hearing, the undersigned Acting Veterans Law Judge enumerated the issues on appeal, which included whether severance of service connection for diabetes mellitus, type II was proper, the petition to reopen a claim for service connection for tinnitus, and service connection for left ear hearing loss.   Also, information was solicited regarding the etiology of the Veteran's claimed tinnitus, left ear hearing loss, and diabetes mellitus, to include his allegations that such were related to his military service and that he had in-country Vietnam service.  He also provided testimony regarding his in-service noise exposure.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  Id. at 497.  As such, the Board finds that, consistent with Bryant, the undersigned Acting Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claims based on the current record.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Service Connection 

A.  Pertinent Statutes and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (is) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   Diabetes mellitus is deemed to be a chronic disease under 38 C.F.R. § 3.309(a).

Notably, the Walker decision appeared to operate on the assumption that sensorineural hearing loss was not considered a "chronic" disease for purposes of 38 C.F.R. § 3.303(b).  This case did not contain any discussion as to whether sensorineural hearing loss came within the definition of an organic disease of the nervous system which is listed as a chronic disease for purposes of 38 C.F.R.           § 3.309(a). 

VA has a policy that sensorineural hearing loss is deemed an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).  See Veterans Benefits Administration (VBA) Fast Letter 10-02 (Mar. 18, 2010).  See also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995 (characterizing high frequency sensorineural hearing loss as an organic disease of the nervous system).  As the Walker case did not expressly address this issue, the Board will deem sensorineural hearing loss as a "chronic" disease for purposes of this decision.

VA has not, however, identified tinnitus as a "chronic" disease under 38 C.F.R.        § 3.309(a), to include coming within the definition of an organic disease of the nervous system.   Although tinnitus is not a chronic disease, listed in section 3.309(a), that is subject to service connection based upon a showing of continuity of symptomatology per Walker, as explained below, lay assertions as to the existence, and continuity of symptoms of tinnitus, or ringing in the ears, is considered competent evidence of such.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in a Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

B.  Severance of Service Connection for Diabetes Mellitus

By way of history, in a rating decision dated in December 2008, the Veteran was awarded service connection for diabetes mellitus and a rating of 10 percent was assigned.  In the body of the decision, the RO stated that treatment reports from a private physician reflected the diagnosis and monitoring of diabetes mellitus and that an August 2008 VA examination had noted that he was being monitored for diabetes mellitus.  Thereafter, the RO reviewed this case and determined that there was clear and unmistakable error in the granting of service connection as the Veteran had not actually been diagnosed with diabetes mellitus.  Therefore, the RO proposed to sever service connection for diabetes mellitus in a May 2010 rating decision, of which the Veteran was advised via a May 2010 letter.  Thereafter, a February 2011 rating decision severed service connection for diabetes mellitus, effective May 1, 2011.

Under applicable criteria, once service connection has been granted, it can be severed only upon the VA Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).

Specifically, when severance of service connection is contemplated, a rating proposing severance will be prepared setting forth all material facts and reasons. The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. § 3.105(d); Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).

Following the predetermination procedures specified, final action will be taken.  See 38 C.F.R. § 3.105(i).   If a pre-determination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  Id.  Where a discontinuance of benefits is found warranted following consideration of any additional evidence submitted, the effective date of such discontinuance shall be the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final action expires. Id. 

Initially, the Board finds that the RO followed the proper administrative procedures to implement the severance of service connection for diabetes mellitus, type II.  In this regard, the RO prepared the May 2010 rating decision in which it proposed severance of service connection for diabetes mellitus, and via a May 2010 letter, notified the Veteran of such proposal and provided him with a copy of the decision. In the notice letter, the RO informed him that he could submit medical or other evidence to show that the change should not be made and notified him of his right to a hearing.  Thus, prior to the effectuation of the severance by the February 2011 rating decision, the Veteran had the opportunity to present evidence and argument as to why service connection should not be severed.  Further, the Veteran was informed of the February 2011 rating decision that severed service connection more than 60 days before it became effective on May 1, 2011.

Once service connection has been granted, it can be severed only where the evidence establishes that the grant is clearly and unmistakably erroneous (the burden being on the Government), and only where certain procedural safeguards have been met.  See Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); Daniels, supra.  Severance of service connection based on any standard less than that set forth in 38 C.F.R. 3.105(d) is erroneous as a matter of law.  See Stallworth, 20 Vet. App. at 488; Graves, supra; see also Baughman, supra.

In Stallworth, the Court recognized that 38 C.F.R. 3.105(d) contemplates consideration of evidence that post-dates the award of service connection and that VA is not limited to the law and the record that existed at the time of the original decision.  Id. at 488; see also Allen v. Nicholson, 21 Vet. App. 54, 59 (2007).   In fact, the Court noted that the regulation specifically allows a change in medical diagnosis to serve as a basis for severance.  Indeed, in Stallworth, the Court, quoting Venturella v. Gober, 10 Vet. App. 340, 343 (1997), reiterated:

If the Court were to conclude that . . . a service-connection award can be terminated pursuant to § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record. 

The Stallworth Court added, "[c]onsequently, the severance decision focuses not on whether the original decision was clearly erroneous, but on whether the current evidence established that service connection is clearly erroneous."  Id. 

The Court has stated that clear and unmistakable error is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that, when called to the attention of reviewers, compels the conclusion, to which reasonable minds could not differ, that the results would be manifestly different but for the error.  See Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To warrant revision of a decision on the ground of clear and unmistakable error in a severance of service connection case, there must have been an error in the adjudication of the appeal that, had it not been made, would have manifestly changed the outcome, i.e., whether, based on the current evidence of record, a grant of service connection would be clearly and unmistakably erroneous.  See Stallworth, supra.

Based on the foregoing, the Board must determine, on the basis of all the evidence of record, whether the December 2008 rating decision was clearly and unmistakably erroneous in granting service connection for diabetes mellitus, type II.  On review of the evidence of record, the Board finds the evidence supports the finding that the grant of service connection for diabetes mellitus, type II was clearly and unmistakably erroneous. The record contains no basis upon which it can be found that the Veteran had met the diagnostic criteria for diabetes mellitus. 

In considering whether the RO's grant of service connection was clearly erroneous, the Board has considered the requirements for establishment of service connection.  However, the record does not show that the Veteran had been diagnosed with diabetes mellitus, type II.  An August 2008 VA examination report noted the Veteran's reports that he had been diagnosed with diabetes mellitus by his primary care provider within the past year and that this condition had been managed by his diet.  The examiner further noted the World Health Organization (WHO) and National Diabetes Data Group (NDDG) criteria for the diagnosis of diabetes mellitus, which consisted of a random non-fasting blood glucose of greater than 200 mg/dL or two or more fasting blood glucose readings of greater than 140 mg/DL, and noted that there was no laboratory evidence to indicate that the Veteran met the diagnostic criteria for diabetes mellitus.  The examiner stated that the Veteran was not being managed as a diabetic, had not been referred to the dietician for counseling and was not on a blood glucose monitoring regime at home.  Further, the examiner opined that the Veteran met the WHO and NDDG criteria for impaired glucose tolerance but not for diabetes mellitus.  In addition, an April 2010 VA examiner found that the Veteran's fasting serum glucose levels, measured on numerous dates, did not meet the definition standard for assigning a diagnosis of diabetes mellitus, type II and referenced the March 2009 Veterans Benefit Administration Memorandum regarding the new American Diabetes Association diagnostic criteria for diabetes.

The Board has also considered the Veteran's sworn testimony at the July 2013 hearing to support his entitlement to service connection.  At this hearing, the Veteran provided detailed testimony regarding his purported in-country Vietnam service.  However, the Veteran did not testify or otherwise suggest that he had been diagnosed with, or treated for, diabetes mellitus. 

Pertinent to a claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  In McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

Under applicable regulation, the term "disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1.  See also Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); Allen v. Brown, 7 Vet. App. 439 (1995).  The Board notes that a symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), vacated in part and remanded on other grounds sub. nom. Sanchez-Benitez v. Principi, 239 F. 3d 1356 (Fed. Cir. 2001).

Thus, without medical evidence of a current disability within the meaning of McClain, fundamentally, there can be no award of service connection.  Rather, the evidence indicates no more than the Veteran's own, unsubstantiated reports of diabetes mellitus.

As for the lay assertions of record, the Board notes that the Veteran is certainly competent to report his own symptoms or matters within his personal knowledge. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  In addition, laypersons may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board's categorical statement that 'a valid medical opinion' was required to establish nexus, and that a layperson was 'not competent' to provide testimony as to nexus because she was a layperson, conflicts with Jandreau).  

However, the matter of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service)-such as the one here at issue-is a matter within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to be other than a layperson without appropriate medical training and expertise to competently self-diagnose diabetes mellitus so as to render a diagnosis as to such a current disability or to opine as to the etiology of any such disability, the lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a layperson is generally not capable of opining on matters requiring medical knowledge').  Although the Veteran asserts that he had been previously informed by a medical provider that he had been diagnosed with diabetes, the Board finds the post-service clinical records and findings to be more probative than the Veteran's lay statements, as relates to the matter of current disability, as such clinical records and findings are based on objective criteria.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1110.  Thus, where, as here, medical evidence indicates that the Veteran does not have the disability for which service connection is sought-and there is no contrary, competent evidence-there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer, supra.  

In view of the foregoing, the Board finds that all the probative evidence of record establishes that a grant of service connection for the Veteran's diabetes mellitus was clearly and unmistakably erroneous.  The Board therefore concludes that severance of service connection for diabetes mellitus was proper.

C.  Petition to Reopen Claim for Service Connection for Tinnitus

The Veteran previously claimed entitlement to service connection for tinnitus in July 2008.  In a December 2008 decision, the RO considered the Veteran's service treatment records and post-service treatment records in denying the claim.  The RO found that there was no nexus between the Veteran's claimed tinnitus and his service.

In December 2008, the Veteran was advised of the decision and his appellate rights.   No further communication regarding his claim of entitlement to service connection for tinnitus was received until April 2009, when VA received his petition to reopen such claim.  Therefore, the December 2008 rating decision is final.  38 U.S.C.A.     § 7105(c); 38 C.F.R. §§ 3.104 , 20.302, 20.1103.  In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for tinnitus was received prior to the expiration of the appeal period stemming from the December 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the December 2008 rating decision consists of VA treatment records dated through January 2010, various private treatment records, and the Veteran's July 2013 hearing testimony.  Additionally, in April 2010, a VA audiologist provided an etiological opinion in which he indicated that the Veteran's tinnitus was less likely as not due to noise and other conditions encountered when in service as there was no evidence in the record that the Veteran had been treated for or complained of tinnitus.

The Veteran also described his symptoms through the present time in several statements.  The Board notes that the Veteran is capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).
   
Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the April 2010 opinion from the VA audiologist, the Board finds that the evidence received since the December 2008 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claim of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claim for tinnitus was previously denied, in part, as the record did not establish a nexus between the disability and the Veteran's service.  While the April 2010 opinion did not provide a sufficient rationale (as detailed in the remand section below), such opinion does address the etiology of the Veteran's disorder and, as such, offers a more complete view of the disability.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received and, accordingly, the claim of entitlement to service connection for tinnitus is reopened.

D.  Left Ear Hearing Loss

The Veteran contends that he suffers from left ear hearing loss that is the result of his service.

A July 1969 service audiological evaluation revealed the following results, measured in decibels and measured in International Standards Organization (ISO) units:

Hertz	500	1,000	2,000	4,000		
Left	 	0	0	0	0

A November 1972 service discharge examination was negative for any relevant abnormalities and the Veteran's hearing was measured to be "15/15" bilaterally.  The remaining service treatment records were negative for complaints, treatments or diagnoses related to hearing loss.

An April 2010 VA audiological examination revealed the following results, measured in decibels:

Hertz	500	1,000	2,000	3,000	4,000	
Left	 	15	5	20	20	30

Left ear word recognition score was found to be 96 percent.

As detailed above and pertinent to the claim for service connection, such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson, supra; see also Brammer, supra; Rabideau, supra.  In McClain, supra, the Court held that the requirement of the existence of a current disability is satisfied when a veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky, supra, the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.   

Based on the foregoing evidence, the claim for service connection for left ear hearing loss must be denied as the record does not show a current hearing loss disability as defined by 38 C.F.R. § 3.385.  Significantly, the Veteran's left ear hearing acuity did not exceed 40 decibels or more for any of the frequencies of 500, 1000, 2000, 3000, and 4000, nor did it exceed 26 decibels for at least three of these frequencies at any time prior or during the pendency of the claim.  Furthermore, at no time were speech recognition scores less than 94 percent in the ear.  Therefore, the Veteran does not have a current left ear hearing loss disability for VA purposes prior or during the pendency of his claim.  38 C.F.R. § 3.385.

The Board has considered the Veteran's sworn testimony during the July 2013 hearing that he currently has difficulty hearing.   However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  The Veteran's left ear pure tone thresholds and speech recognition scores did not meet the required minimum criteria to qualify as a current disability under 38 C.F.R. § 3.385. 

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of left ear hearing loss as he does not possess the requisite specialized knowledge.  In this regard, such a diagnosis requires the administration and interpretation of audiological test results.  Therefore, as such is a complex medical question, the Veteran is not competent to offer a diagnosis of left ear hearing loss.  See Jones, supra.  Therefore, as the objective medical evidence is against the finding that the Veteran's left ear hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of left ear hearing loss for VA purposes prior to or during the pendency of the claim.  See, e.g., Bostain, supra, see also Routen, supra.

In view of the foregoing, the Board finds the preponderance of the evidence is against the grant of service connection for left ear hearing loss, as there is no evidence of a current disability, and the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

As severance of service connection for diabetes mellitus was proper, the appeal is denied.

New and material evidence having been received, the claim for service connection for tinnitus is reopened; the appeal is granted to this extent only.

Service connection for left ear hearing loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and there is a complete record upon which to decide the remaining claims on appeal so that the Veteran is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regards to the Veteran's claimed ischemic heart disease, he contends that service connection for such disability is warranted on a presumptive basis due to his actual exposure to herbicides.  Specifically, he has alleged that he traveled, on no fewer than three occasions, from the U.S.S. Ticonderoga to Da Nang Air Force Base via helicopter to pick-up mailbags, load new and used aircraft parts, transfer personnel to the carrier, and transport body bags for later delivery to the San Diego Naval Station.  He has further asserted that the deck logs of the U.S.S. Ticonderoga would confirm these flights as well as his participation.  The Board notes that service on a deep water naval vessel in waters off the shore of the Republic of Vietnam, without proof of actual duty or visitation in the Republic of Vietnam, does not constitute service in the Republic of Vietnam for purposes of 38 U.S.C.A.          § 101(29)(A) (establishing that the term "Vietnam era" means the period beginning on February 28, 1961, and ending on May 7, 1975 in the case of a veteran who served in the Republic of Vietnam during that period).  See VAOPGCPREC 27-97.  Further, VA regulations state that veterans who served aboard large ocean-going ships that operated in the offshore waters of the Republic of Vietnam are often referred to as "Blue Water" Veterans because of the blue color of the deep offshore waters.  VA Manual M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, Part 10.k.

The AOJ has attempted to verify the Veteran's contentions regarding his in-country Vietnam service.  The Veteran's service personnel records confirm that he served aboard the U.S.S. Ticonderoga from February 1971 to November 1972.   An October 2010 Personnel Information Exchange System (PIES) response indicates that the U.S.S. Ticonderoga operated in the official waters of the Republic of Vietnam from April 3, 1971 to April 5, 1971; April 13, 1971 to April 14, 1971; April 18, 1971 to April 23, 1971; May 1, 1971 to May 4, 1971; May 11, 1971 to May 14, 1971 and from June 22, 1972 to July 1, 1972.  A January 2011 Defense Personnel Records Information Retrieval System response indicates that the U.S.S. Ticonderoga departed for a Western Pacific deployment on March 11, 1971 and that it was conducting anti-submarine warfare operations in the Gulf of Tonkin during the periods from April 3, 1971 to April 5, 1971 and from May 12, 1971 to May 13, 1971.  The response further indicated that the U.S.S. Ticonderoga had returned to homeport in San Diego, California on July 6, 1971.  Further, the response indicated that a review of the deck logs from April 1, 1971 through July 1, 1971 had revealed that it had proceeded to the Asian ports of Subic Bay, Republic of the Philippines, Hong Kong Yokosuka, and Sasebo, Japan.  Finally, this response indicated that the deck logs did not document that the ship docked, transited inland waterways, or that personnel stepped foot in the Republic of Vietnam.  

However, despite this extensive research of the Veteran's contentions in the year 1971, it does not appear that such research has been conducted for the year 1972.  The October 2010 PIES response indicates that the U.S.S. Ticonderoga operated in the official waters of the Republic of Vietnam from June 22, 1972 to July 1, 1972.  The Veteran has not indicated in what year he purportedly undertook these trips to Da Nang Air Force Base.  Therefore, on remand, the AOJ should attempt to verify the Veteran's contentions for the year 1972.

In addition, the Veteran contends that his current tinnitus is the result of his noise exposure during service.  Specifically, he alleges such noise exposure from turbine engines, the flight deck, the aircraft hangers, and gunfire during his two combat tours in Vietnam.  As discussed above, the Veteran's service personnel records confirm that he served aboard the U.S.S. Ticonderoga from February 1971 to November 1972 and that his rating was aviation structural mechanic.  The Board notes that rating is among those listed in the Department of Defense's Duty MOS Noise Exposure Listing.  The Veteran was provided with a VA examination in April 2010 to determine the etiology of his claimed tinnitus.  The examiner opined that the Veteran's tinnitus was less likely as not due to noise and other conditions encountered when in service as there was no evidence in the record that the Veteran was treated for or complained of tinnitus. 

However, the Board finds that this April 2010 opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the Court has determined that an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion.  In this case, the April 2010 VA examiner did not discuss the Veteran's lay assertions that his current tinnitus was the result of his exposure to noise during service.  Therefore, a remand is necessary in order to obtain an addendum opinion that considers the Veteran's statements.

With regard to the Veteran's request to reopen a claim for service connection for hypertension, the Board notes that the Veteran has not been provided proper notice.  Specifically, the May 2009 letter noted that the Veteran had filed for reconsideration of this claim but did not provide notice of last final denial or of what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.
Finally, there is no indication that corrective notice has been provided to the Veteran.  Such notice under the VCAA requires that the Veteran be provided notice of what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Failure to provide this notice is generally prejudicial.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  As the absence of such notice is generally considered to be prejudicial, notice complaint with Kent should be provided to the Veteran on remand.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided the notice required under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), as specified in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), with regard to his request to reopen a claim for service connection for hypertension.

The notice should also tell the Veteran of what elements of a successful claim were found to be lacking in the last final decision denying his claim for service connection for hypertension and describe what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.

A copy of this notice letter should be placed into the claims file.

2.  Contact the appropriate Federal records repository, to include the relevant service department (in this case, the U.S. Navy) and attempt to obtain the deck logs from U.S.S. Ticonderoga for the period from June 22, 1972 to July 1, 1972 to attempt to verify that the Veteran traveled to Da Nang Air Force Base via helicopter.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

3.  Return the claims file, to include a copy of this remand, to the April 2010 VA audiologist for an addendum opinion.  If the audiologist who drafted the April 2010 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's rating is among those listed in the Department of Defense Duty MOS Noise Exposure Listing. 

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and symptomology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
JENNIFER HWA
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


